Of the five points specifically taken up and decided by the learned vice-chancellor, only two are urged on this appeal. They are, first, that the filing in the county clerk's office of the Currie map (which he properly held to be an unofficial filing), plus the adoption of grades by the city, worked a complete dedication; second, that the deeds made by complainants (in which intent to dedicate was expressly disclaimed) were a confirmation of an original dedicatory intent.
We conclude that the decree should be affirmed, and for the reasons given in the opinion of Vice-Chancellor Griffin so far as they deal with the points now argued. As to other points considered by him, but not raised here, we, naturally, express no opinion.
For affirmance — THE CHIEF-JUSTICE, PARKER, KALISCH, BLACK, KATZENBACH, CAMPBELL, LLOYD, WHITE, VAN BUSKIRK, McGLENNON, KAYS, JJ. 11.
 For reversal — PARKER, J. 1. *Page 690